DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/02/2021 has been entered.
Response to Amendment
Applicant’s amendment to claim 19 has overcome each and every claim objection previously set forth in final office action dated 11/02/2020. Therefore, the objection has been withdrawn.
Applicant originally submitted claims 1-20 in the application. In the previous response, the Applicant amended claims 1, 3-5, 10-11, 14-15 and 19, cancelled claim 20 and added a new claim 21. In the present response, the applicant amended claims 1, 11 and 19 canceled claim 10 and added a new claim 22.
Accordingly, claims 1-9, 11-19 and 21-22 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 04/02/2021, with respect to rejection of independent claims, 1, 11 and 19 under 35 U.S.C. § 103 have been fully considered, and are persuasive. Therefore the rejection has been withdrawn.
However upon further consideration and search, a new ground of rejection is set below, necessitated by applicant’s amendment. 
Claim Objections
Claim 19 is objected to because of the followings lack of antecedent informalities: 
● In claim 19, lines 9-10, “the fluid flow channel” should be “a fluid flow channel”.
● In claim 19, lines 12-13, “the second fluid flow channel” should be “a second fluid flow channel”.
● In claim 19, line 14, “the second power dissipation” should be “a second power dissipation”.
In claims 1, 11, and 19, “an supply” should be, “a supply”.
● In claim 21, line 1, “21.	    New” should be “22.	New”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.                                                          	
Claims 1-4, 6-8 and 11-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Leija et al. (US 7,420,804) in view of Bonnin et al (2020/0053916) and further in view of Malone et al. (US 8,430,156).
Regarding Claim 1, Leija (In Figs 1-5) discloses a device (200), comprising: 
a circuit component (206) that dissipates heat; and
a cooling loop (cooling loop, Col. 3, II. 28-30) thermally coupled to the circuit component, the cooling loop comprising:	 
a first axial pump (240, Col. 5, II. 12-17) disposed along a fluid flow channel (channel thru 420) and configured to move the cooling fluid axially through the fluid flow channel (Fig 4);
	a second axial pump (238) disposed along a second fluid flow channel (channel thru 414) and configured to move the cooling fluid axially through the second fluid flow channel (Fig 4).
	 However Leija does not disclose wherein an supply port configured to receive a cooling fluid from a separate liquid cooling system including a heat exchanger; a return port configured to transfer the cooling fluid out of the cooling loop to the liquid cooling system, wherein the second fluid flow channel is fluidically coupled with the fluid flow channel such that the cooling fluid moved from the first and second axial pumps flows collectively into the return port.

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin with supply and return ports for transferring cooling fluid in and out of the cooling loop being a separate cooling system including a heat exchanger and with second fluid flow channel being fluidically coupled with the fluid flow channel such that the cooling fluid from the first and second axial pump flows collectively into the return port to benefit from recombining the mutually parallel branches of cooling channels, reducing volume space, providing sufficiently compacted size in an already crowded space while sufficiently providing cooling liquid in two liquid cooling modules (Bonnin, ¶ 9, II. 1-13).
However Leija as modified by Bonnin does not disclose wherein a flow rate of the first axial pump is adjusted in accordance with any one of multiple parameters.
Instead Malone (In Fig 5) teaches wherein a flow rate of the first axial pump (504) is adjusted in accordance with any one of multiple parameters (heat, Col. 4, II. 29-30, II. 43-47).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin and further with Malone by adjusting a flow rate of the pump according to one of multiple parameters to benefit from providing higher liquid loop flow rates accommodating higher heat load from additional processors while saving cost with deployment of minimum number of pumps (Malone, Col. 4, II. 23-30).
Regarding Claim 2, Leija in view of Bonnin and further in view of Malone discloses the limitations of claim 1, however Leija as modified does not teach wherein the cooling loop further comprises a controller coupled to the first axial pump, the controller configured to adjust the specified flow rate according to a desired parameter, wherein the desired parameter may include a water temperature, a device temperature, a power consumption, an air temperature, an executing application, or an application scheduled to be executed.

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin and further with Malone with controller coupled to the first pump adjusting the specified flow rate according to a desired parameter such as processor heat to benefit from providing higher liquid loop flow rates accommodating higher heat load from additional processors while saving cost with deployment of minimum number of pumps (Malone, Col. 4, II. 23-30).
Regarding Claim 3, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 1, however where Leija (In Figs 1-5) further teaches wherein the second axial pump is arranged with the first axial pump in a removable module (302), wherein the removable module is fluidically coupled with the cooling loop via a module inlet (320) and a module outlet (314).
However Leija as modified does not teach wherein the pump electrically coupled with the device via a controller.
Instead Malone (In Fig 5) further teaches wherein the pump electrically coupled with the device via a controller (506, Col. 4, II. 43-47).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin and further with Malone with a controller electrically coupled to the first pump to benefit from providing higher liquid loop flow rates accommodating higher heat load from additional processors while saving cost with deployment of minimum number of pumps (Malone, Col. 4, II. 23-30).
Regarding Claim 4, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 1, however Leija (In Figs 1-5) further teaches wherein the second fluid flow channel is fluidically coupled in series with the fluid flow channel having the first axial pump (Col. 5, II. 12-13, Fig 4).
Regarding Claim 6, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 1, however where Leija (In Figs 1-5) further teaches wherein the circuit component is a node in a server rack (processor 206 on blade 202 is considered a node in chassis 101, Col. 3, II. 8-14).
However Leija as modified does not teach wherein the specified flow rate is determined based on at least one parameter of the server rack.
	Instead Malone (In Fig 6) further teaches wherein the specified flow rate is determined based on at least one parameter (heat, Col. 4, II. 29-30, II. 43-47) of the server rack (Col. 6, II. 54-59).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin and further with Malone with a specified flow rate determined based on one parameter of the server rack to benefit from improving cooling efficiency, 1U and 2U servers by incorporating liquid cooling system incorporating multiples pumps ensuring reliability of pumping operation (Malone, Co. 6, II. 66-67 and Col. 7, II. 1-3).
Regarding Claim 7, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 1, however Leija (In Figs 1-5) further discloses wherein the first axial pump includes an electro-magnetically activated propeller embedded with the cooling fluid (Col. 5, II. 13-20).
 	Regarding Claim 8, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 1, however Leija as modified does not teach wherein the device further comprising a controller and a temperature sensor, wherein the controller is configured to determine the specified flow rate based on a value provided by the temperature sensor.
	Instead Malone (In Fig 5) further teaches wherein the device further comprising a controller (506) and a temperature sensor (temperature sensor, Col. 5, II. 1-5), wherein the controller is configured to determine the specified flow rate based on a value provided by the temperature sensor (Col. 5, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin and further with Malone with a controller and a temperature sensor and determining 
Regarding Claim 11, Leija (In Figs 1-5) discloses 11, a system, comprising:
	multiple servers (100, Col. 2, II. 31-33) arranged in a rack (101), each server comprising a device (202) having at least one circuit component (206) configured to perform electronic operations and dissipate a heat (Col. 3, II. 32-35), wherein the device includes:
a cooling loop (cooling loop, Col. 3, II. 28-30) thermally coupled to the circuit component (Fig. 2), the cooling loop comprising:
an axial pump (240, Col. 5, II. 12-17) disposed along a fluid flow channel (channel thru 420) and configured to move the cooling fluid axially through the fluid flow channel (Fig 4),
	a second axial pump (238) disposed along a second fluid flow channel (channel thru 414) and configured to move the cooling fluid axially through the second flow channel (Fig 4); and wherein
	a first axial pump (240) for a first device (202) in a first server (100) is configured to operate at a first flow rate (flow rate thru cooling loop with only pump 240 deployed), and a second axial pump (238) for a second server (100, Col. 2, II. 31-33) is configured to operate at a second flow rate (flow rate thru cooling loop with both pumps 240 and 238 deployed), wherein the second fluid flow channel (channel thru 414) is fluidically coupled with the fluid flow channel (channel thru 420) such that the cooling fluid moved from the first and second axial pumps (240/238) flows collectively into the outlet port (Fig 4).
	However Leija does not disclose wherein an supply port configured to receive a cooling fluid from a separate liquid cooling system including a heat exchanger; and a return port configured to remove the cooling fluid from the cooling loop to the liquid cooling system.
	Instead Bonnin (In Figs 1-6) teaches wherein an supply port (81) configured to receive a cooling fluid (cooled liquid coolant, ¶ 115, II. 1-2) from a separate liquid cooling system (cooling module, ¶ 200, II. 1-4), (Fig 6) including a heat exchanger (102); and a return port (82) configured to remove the cooling fluid from the cooling loop (8) to the liquid cooling system (cooling module), (Fig 6).

	However Leija as modified does not disclose wherein a flow rate of the first axial pump is adjusted in accordance with any one of multiple parameters.
Instead Malone (In Fig 5) teaches wherein a flow rate of the first axial pump is adjusted in accordance with any one of multiple parameters (heat, Col. 4, II. 29-30, II. 43-47).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin and further with Malone with by adjusting a flow rate of the pump according to one of multiple parameters to benefit from providing higher liquid loop flow rates accommodating higher heat load from additional processors while saving cost with deployment of minimum number of pumps (Malone, Col. 4, II. 23-30).
Regarding Claim 12, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 11, however Leija further teaches wherein the system further comprising a second device (202 on a second server 100, Col. 2, II. 31-33) in a second server (100), the second device comprising a second axial pump (238) configured to move a second cooling fluid (working fluid, Col. 3, II. 35-40) in a second cooling loop (cooling loop, Col. 3, II. 28-30) at a second flow rate (flow rate thru cooling loop with both pumps 240 and 238 deployed in comparison with the cooling loop with only pump 240 deployed).
Examiner Note, applicant is reminded that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore while Malone in embodiment of fig. 6 provides a rack system populated with 1U servers in Col. 6 lines 54-57, and explicit teachings of fluid flow rate control within the 1U servers in Col. 5 lines 37-41, therefore Malone’s servers in different rack slots operating a different fluid flow rate produces expected result of cooling the second device and is considered to be routine addition. See: St. Regis Paper Co. v. Bernis Co., 193: USPQ 8, see: MPEP 2144.04   section VI.
Regarding Claim 13, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 11, however Leija as modified does not teach wherein, in the device, the cooling loop further comprises a controller coupled to the first axial pump, the controller configured to adjust the flow rate according to a desired parameter of the device, wherein the desired parameter may include a water temperature, a device temperature, a power consumption, an air temperature, an executing application in the device, or an application scheduled to be executed by the device.
Instead Malone (In Fig 5) further teaches wherein, in the device (500), the cooling loop further comprises a controller (506) coupled to the first axial pump (504), the controller configured to adjust the flow rate according to a desired parameter (heat, Col. 4, II. 29-30) of the device, wherein the desired parameter may include a water temperature, a device temperature (processor heat, Col. 4, II. 29-30), a power consumption, an air temperature, an executing application in the device, or an application scheduled to be executed by the device.
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin and further with Malone with controller coupled to the first pump adjusting the specified flow rate according to a desired parameter such as processor heat to benefit from providing higher liquid loop flow rates accommodating higher heat load from additional processors while saving cost with deployment of minimum number of pumps (Malone, Col. 4, II. 23-30).
Regarding Claim 14, Leija in view bonnin and further in view of Malone teaches the limitations of claim 11, however Leija (In Fig 1-5) further discloses wherein, in the device (202) the second axial pump (238) is arranged with the first axial pump (240) in a removable module (302) that is fluidically coupled with the cooling loop via a module inlet (322) and a module outlet (324), and is electrically coupled with the device via a controller (logic circuit).
Regarding Claim 15, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 11, however Leija (In Fig 1-5) further discloses wherein, in the device the second axial pump is fluidically coupled in series with the fluid flow channel having the first axial pump (Col. 5, II. 12-13, Fig 4).
Regarding Claim 16, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 11, however Leija as modified does not teach wherein the flow rate for each axial pump in each device for each server is configured to provide a flow rate based on a power consumption by each server.
Instead Malone (In Fig 5) further teaches wherein the flow rate for each axial pump (504) in each device (500) for each server is configured to provide a flow rate based on a power consumption by each server (heat load, Col. 5, II. 11-16).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with banning and further with Malone with the flow rate of each axial pump in each device for each server providing a flow rate based on a power consumption by each server to benefit from providing higher liquid loop flow rates accommodating higher heat load from additional processors while saving cost with deployment of minimum number of pumps (Malone, Col. 4, II. 23-30).
Regarding Claim 17, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 11, however Leija as modified does not teach wherein the system further comprising a centralized controller configured to provide the first flow rate for the first axial pump and the second flow rate for the second axial pump.
Instead Malone (In Fig 5) further teaches wherein the system further comprising a centralized controller (506, controller) configured to provide the first flow rate for the first axial pump and the second flow rate for the second axial pump (Col. 5, II. 11-12).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin and further with Malone with a centralized controller providing a first and second flow rate for the first and second pump respectively to benefit from providing higher liquid loop flow rates accommodating higher heat load from additional processors while saving cost with deployment of minimum number of pumps (Malone, Col. 4, II. 23-30).
Regarding Claim 18, Leija in view Bonnin and further in view of Malone teaches the limitations of claim 11, however Leija as modified does not teach wherein the device is one of a memory circuit or one or more 
Instead Malone (In Fig 5) further teaches wherein the device is one of a memory circuit or one or more processors (processors, Col. 6, II. 19-22, fig. 5), and wherein the cooling loop and the first device are disposed on a circuit board (circuit board where component 510 and controller 506 are disposed on) according to the heat dissipated by the circuit component and a heat transfer capacity of the axial pump (Fig. 5).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin and further with Malone with a centralized controller providing a first and second flow rate for the first and second pump respectively to benefit from providing higher liquid loop flow rates accommodating higher heat load from additional processors while saving cost with deployment of minimum number of pumps (Malone, Col. 4, II. 23-30).
Claims 5 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Leija in view of Bonnin further in view of Malone and further in view of Dede (US 2019/0111862).
Regarding Claim 5, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 1, however Leija as modified does not teach wherein the second fluid flow channel is fluidically coupled in parallel with the fluid flow channel having the first axial pump.
	Instead Dede (In Fig 5) teaches wherein the second fluid flow channel (channel thru individual circuit board substrate 130, ¶ 25, II. 1-6) is fluidically coupled in parallel with the fluid flow channel having the first axial pump (¶ 25, II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin and further with Malone and further with Dede with second flow channel coupled in parallel with the flow channel of the first axial pump to benefit from dissipating heat from power electronic circuits appropriately to keep the electronic components at a temperature within an operating temperature range (Dede, ¶ 2, II. 3-9).
Regarding Claim 21, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 11, however Leija as modified does not teach wherein, in the device the second fluid flow channel is fluidically coupled in parallel with the fluid flow channel having the first axial pump.
Instead Dede (In Fig 5) teaches wherein in the device the second fluid flow channel (channel thru individual circuit board substrate 130, ¶ 25, II. 1-6) is fluidically coupled in parallel with the fluid flow channel having the first axial pump (¶ 25, II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin further with Malone and further with Dede with second flow channel coupled in parallel with the flow channel of the first axial pump to benefit from dissipating heat from power electronic circuits appropriately to keep the electronic components at a temperature within an operating temperature range (Dede, ¶ 2, II. 3-9).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Leija in view of Bonnin further in view of Malone and further in view of Cipolla et al. (US 2010/0025010).
Regarding Claim 9, Leija in view of Bonnin and further in view of Malone teaches the limitations of claim 1, however Leija as modified does not teach wherein device further comprising a heat pipe thermally coupled to a second circuit component and configured to transfer heat from the second circuit component to the cooling fluid, and to be thermally coupled with the cooling loop.
	Instead Cipolla teaches wherein device further comprising a heat pipe (16, heat pipe, fig. 5) thermally coupled to a second circuit component (6, DRAMs, fig. 5) and configured to transfer heat from the second circuit component to the cooling fluid (internal working fluid), and to be thermally coupled with the cooling loop (¶ 38 II. 8-11).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin and further with Malone and further with Cipolla with a heat pipe transferring heat from the second circuit component to the working fluid to benefit from cooling a heat producing electronic device using heat transfer devices (Cipolla, ¶ 3, II. 1-4).
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Leija in view of Gao (2019/0320548).
Regarding Claim 19, Leija (In Figs 1-5) discloses a method, comprising:
	identifying a first power dissipation of a first device (206), wherein the first device is placed on a circuit board (202);
arranging a flow path (cooling loop, Col. 3, II. 28-30) disposed on the circuit board to overlap with at least a portion of the first device (Fig 2), 
	fluidically coupling the first axial pump (240, Col. 5, II. 12-17) along a first flow axis of the fluid flow channel (channel thru 420), wherein the first axial pump moves a cooling fluid axially along the first flow axis (Fig 4); and
fluidically coupling a second axial pump (238) along a second flow axis of the second fluid channel (channel thru 414) to complement the flow rate of the first axial pump based on axial pump moves the cooling fluid axially along the second flow axis (Fig 4), and wherein the second fluid flow channel is fluidically coupled with the fluid flow channel such that the cooling fluid moved from the first and second axial pumps flows collectively into the outlet port (224).
	However Leija does not disclose wherein the flow path is configured to enter the circuit board from an supply port and to leave the circuit board from a return port, wherein the supply port is configured to receive a cooling fluid from a separate liquid cooling system and the return port is configured to transfer the cooling fluid 
out of the flow path to the liquid cooling system, determining a flow rate of a first axial pump to transfer the first power dissipation of the first device through the return port.
	Instead Gao (In Fig 4A) teaches wherein the flow path is configured to enter the circuit board (411) from an supply port (421) and to leave the circuit board from a return port (422), wherein the supply port (421) is configured to receive a cooling fluid (cooling liquid, ¶ 16, II. 1-5) from a separate liquid cooling system (120) and the return port (422) is configured to transfer the cooling fluid out of the flow path to the liquid cooling system (120), (Fig 1), determining a flow rate of a first axial pump (212), (¶ 33, II. 1-9) to transfer the first power dissipation of the first device (411) through the return port (422).
.
Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Leija in view of Bonnin further in view of Malone and further in view of Gao.
Regarding Claim 22, Leija in view of Bonnin and further in view of Malone discloses the limitations of claim 1, however where Leija (In Figs 1-5) further discloses wherein the first axial pump (240) and the second axial pump (238) are disposed adjacent to one of the inlet port (224) or the outlet port (222), to facilitate removal and replacement (Fig 2).
 However Leija as modified does not disclose where in the device further comprising: an inlet port configured to receive the cooling fluid from the supply port; an outlet port configured to emit the cooling fluid to the cooling loop.
Instead Gao (In Fig 4A) teaches where in the device (LDU, ¶ 16, II. 1-5) further comprising: an inlet port (423) configured to receive the cooling fluid (cooling liquid, ¶ 16, II. 1-5) from the supply port (421); an outlet port (424) configured to emit the cooling fluid to the cooling loop (426), (Fig 4A).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Leija with Bonnin further with Malone and further with Gao with an inlet port receiving cooling fluid from a supply port and emit the cooling fluid to cooling loop to benefit from being able to remove server bladed, the heat removal liquid manifold from the server slots for serviceability while providing an effective and improved liquid cooling system with improved reliability and lower cost (Gao, ¶ 16, II. 1-9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835  

/ZACHARY PAPE/Primary Examiner, Art Unit 2835